PER CURIAM.
O’Mark Shanell Best appeals the district court’s order and judgment denying relief on his 28 U.S.C. § 2241 (1994) petition. We have reviewed the record and the district court’s order and find no reversible error. Because Best was sentenced to less than twenty years’ imprisonment, there was no violation under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). See United States v. General, 278 F.3d 389 (4th Cir.2002). Accordingly, we affirm. We deny Best’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.